NEWMAN, Senior Judge,
concurring in result:
Unlike my two colleagues, I deem it appropriate to determine and say whether or not the trial judge erred in ruling, as a matter of law, that the defendant was not entitled to invoke the defense of self-defense. This being the issue, the trial court was required to view the evidence in its light most favorable to the defendant. Adams v. United States, 558 A.2d 348, 349 (D.C.1989). “When a defendant requests an instruction on a theory of the case that negates his guilt of the crime charged, and that instruction is supported by any evidence, however weak, an instruction stating the substance of the defendant’s theory must be given.” Gray v. United States, 549 A.2d 347, 349 (D.C.1988) (citation omitted). The facts, in the light most favorable to the defense, are accurately stated in the defense brief before us.:
On September 21, 2001, Mr. Larry Douglas boarded a Metro bus heading southbound on Georgia Avenue to go to work. He was already a little late and anxious to begin his day. The bus driver, later identified as Mr. Cook, had been driving erratically. The passengers had already been irritated by Mr. Cook’s driving — the bus driver had been driving too fast and speeding through yellow fights. As the bus approached Mr. Douglas’ destination, the Petworth Metro station bus bays, the bus came to a halt. Within blocks of the Metro stop, the bus driver, Mr. Cook, had inexplicably stopped at the Taylor Street intersection for a few minutes. Mr. Douglas and the other passengers became upset and demanded an explanation. Mr. Cook stated that the bus had arrived too quickly, and the passengers were forced to wait, a mere two stops away from their final destination. Upset, Mr. Douglas shouted from the back of the bus: “Do you have to inconvenience everybody because you were driving like a fool?” Embarrassed and angry, Mr. Cook shouted back from the front of the bus.
Seeing that he had'all but arrived, Mr. Douglas asked to exit the bus. The driver refused. The bus then stopped at the Randolph Street intersection. Expressing his displeasure, Mr. Douglas again tried to disembark. This time, the driver relented and Mr. Douglas hurried south towards his workplace, and incidentally, towards the Petworth Metro stop.
Mr. Cook has a large build, weighing 220 pounds at 6 feet and 1 inch. One stop after Mr. Douglas disembarked, Mr. Cook reached the bus bays and also got off the bus to take his break. While doing so, he spotted Mr. Douglas. He freed his hands by giving his belongings to a co-worker to hold and said, “I’m gonna kick that nigger’s ass.”
With his fists free, he rushed towards Mr. Douglas. Mr. Douglas turned around and saw Mr. Cook running at him. Frightened, threatened and in shock, Mr. Douglas pulled out a folded knife from his pocket. Without even opening the knife, Mr. Douglas warned Mr. Cook, “You don’t want to do that man.” Mr. Douglas did not point the knife, but rather, held it at his side and kept it closed. Mr. Cook retreated from his aggressive stance. (Transcript references and footnote omitted.)
On the defense version of the facts, albeit contradicted by the government’s version, there can be no doubt that the defen*644dant would have been entitled to a self-defense instruction in a jury trial. If the trial judge had refused to give such an instruction and the jury had convicted, there can be no doubt that we would be compelled to reverse that conviction. Gray, supra, 549 A.2d at 349 (“failure to give ... (the instruction) is reversible error”). On this record, the trial court could not properly rule, as it did as a matter of law, that the defendant’s conduct was so unreasonable and excessive as to deprive him of his right to assert a self-defense claim. My Brothers in the majority appear to recognize this, yet they decline to so hold. Unlike them, however, I do not find this issue to be an “arguably” one. Where the error of the trial court is clear on such a fundamental issue as this, particularly where it is a non-jury trial, I think it is incumbent on this court, if we are to perform our duties properly, to say so frankly and explicitly. Since my two colleagues decline to do so, I write separately-
I fully agree that the trial court’s subsequent findings of facts in its role as fact-finder in this non-jury trial (which bears absolutely no hint of “back-filling the record”) renders its legal error harmless beyond any doubt. Thus, I join in affirming the conviction.